Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufmann et al., "Characterization of a SiC MIS Schottky diode as RBS particle detector," Journal of Instrumentation 13( P02017):1-13, 2018 (15 pages).
Claim 1:   Kaufmann teaches a system for detecting a concentration of metal particles of a first material, comprising a detector including (Fig. 1; Section 2): a semiconductor body that includes a cathode region having a front surface; and an anode structure of metal material, which extends on a part of the cathode region, leaving part of the front surface exposed; wherein the anode structure and said part of the cathode region form a Schottky contact; and wherein said exposed part of the front surface is accessible to the metal particles.  It is noted that the claim as presented does not require the detection of metal particles, just that the device could be or would be accessible to metal particles which are only previously mentioned in the preamble of the claim. 
Claim 2:   Kaufmann teaches (Section 4-5) the detector is configured to generate, when subjected to a biasing voltage and, in the presence of the metal particles of the first material, a current that depends upon the concentration of the metal particles of the first material on the exposed part of the front surface.  
Claim 3:   Kaufmann teaches (Section 4-5) a processing unit electrically coupled to the detector and configured to determine, based on the current, a first estimate indicating the concentration of the metal particles of the first material on the exposed part of the front surface.  In order for the values to be measured and evaluated, they must be stored and accessed thereby teaching a processing unit.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 4:   Kaufmann teaches (Section 4-5) the current has a profile, as the biasing voltage of the detector varies, that includes a first variable threshold having position that depends upon the concentration of the metal particles of the first material on the exposed part of the front surface; and the processing unit is configured to determine a first quantity indicative of the position of the first variable threshold and to determine said first estimate as a function of said first quantity.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 5:   Kaufmann teaches (Section 4-5) the processing unit is configured to store calibration data that associate sample values of concentration with corresponding sample threshold values, and to compare said first quantity with said calibration data.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 6:   Kaufmann teaches (Section 4-5) the profile of the current also includes a fixed threshold, which depends upon said first contact and is equal to a value of biasing voltage greater than the first variable threshold.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 7:   Kaufmann teaches (Section 4-5) the profile of the current includes a second variable threshold in the presence of metal particles of a second material, the second variable threshold having a position that depends upon a concentration of the metal particles of the second material on the exposed part of the front surface; and the processing unit is configured to determine a second quantity, indicative of the position of the second variable threshold, and determine, as a function of the second quantity, a second estimate, indicative of the concentration of metal particles of the second material on the exposed part of the front surface.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).
Claim 8:   Kaufmann teaches (Fig. 1) the cathode region is formed by a material chosen from among: silicon carbide, gallium nitride, silicon, or gallium aluminum nitride.  
Claim 10:   Kaufmann teaches a method for detecting a concentration of metal particles, comprising arranging a detector (Fig. 1; Section 2) in contact with metal particles of a first material, the detector including:  15a semiconductor body including a cathode region having a front surface; and an anode structure made of conductive material, which extends on a part of the cathode region, leaving part of the front surface exposed, said exposed part of the front surface being accessible to the metal particles, the anode structure and said part of the cathode region forming a first Schottky contact; applying a biasing voltage to the detector, which cause the detector to generate a current that depends upon the concentration of the metal particles of the first material on the exposed part of the front surface; and determining a first estimate based on said current, the first estimate indicating the concentration of the metal particles of the first material on the exposed part of the front surface.  It is noted that the claim as presented does not require the detection of metal particles, just that the device could be or would be accessible to metal particles which are only previously mentioned in the preamble of the claim. 
Claim 11:   Kaufmann teaches (Section 4-5) varying the biasing voltage applied to the detector, which cause said current to have a corresponding profile as a function of the biasing voltage, said profile including a first variable threshold having a position that depends upon the concentration of the metal particles of the first material on the exposed part of the front surface; determining a first quantity indicative of the position of the first variable threshold; and determining said first estimate as a function of said first quantity.  .  In order for the values to be measured and evaluated, they must be stored and accessed thereby teaching a processing unit.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 12:   Kaufmann teaches (Section 4-5) storing calibration data that associate sample values of concentration with corresponding sample threshold values; and wherein determining said first estimate comprises comparing said first quantity with said calibration data.  .  In order for the values to be measured and evaluated, they must be stored and accessed thereby teaching a processing unit.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 13:   Kaufmann teaches (Section 4-5) arranging the detector in contact with the metal particles of a first material comprises forming a second Schottky contact between said metal particles of the first material 16and the exposed part of the front surface, said first variable threshold being a function of said second contact; and said current profile also includes a fixed threshold, which depends upon said first contact and is equal to a value of biasing voltage higher than the first variable threshold.  .  In order for the values to be measured and evaluated, they must be stored and accessed thereby teaching a processing unit.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 14:   Kaufmann teaches (Section 4-5) arranging the detector in contact with metal particles of a second material and forming a third Schottky contact between said metal particles of the second material and the exposed part of the front surface, said current profile moreover including a second variable threshold having a position that depends upon a concentration of the metal particles of the second material on the exposed part of the front surface; determining a second quantity indicative of the position of the second variable threshold; and determining a second estimate as a function of the second quantity, the second estimate being indicative of a concentration of the metal particles of the second material on the exposed part of the front surface.  
Claim 15:   Kaufmann teaches (Section 2, 4-5) a system for detecting a concentration of metal particles of a first material, comprising: a detector including (Fig. 1): a semiconductor body that includes a cathode region having a front surface; and an anode structure of metal material, which extends on a part of the cathode region, leaving part of the front surface exposed; wherein the anode structure and said part of the cathode region form a Schottky contact, said exposed part of the front surface is accessible to the metal particles, and the detector is configured to generate an electrical quantity that depends upon a concentration of the metal particles of the first material on the exposed part of the front surface; and 17a processing unit electrically coupled to the detector and configured to determine, based on the electrical quantity, the concentration of the metal particles of the first material on the exposed part of the front surface.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 16:   Kaufmann teaches (Section 2, 4-5) the electrical quantity has a profile that includes a first variable threshold having position that depends upon the concentration of the metal particles of the first material on the exposed part of the front surface; and the processing unit is configured to determine a first quantity indicative of the position of the first variable threshold and to determine said concentration as a function of said first quantity.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 17:   Kaufmann teaches (Section 2, 4-5) the processing unit is configured to store calibration data that associate sample values of concentration with corresponding sample threshold values, and to compare said first quantity with said calibration data.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 18:   Kaufmann teaches (Section 2, 4-5) the profile of the electrical quantity also includes a fixed threshold, which depends upon said Schottky contact and is equal to a value of a biasing voltage greater than the first variable threshold.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 19:   Kaufmann teaches (Section 2, 4-5) the profile of the electrical quantity includes a second variable threshold in the presence of metal particles of a second material, the second variable threshold having a position that depends upon a concentration of the metal particles of the second material on the exposed part of the front surface; and the processing unit is configured to determine a second quantity, indicative of the position of the second variable threshold, and determine, as a function of the second quantity, the concentration of metal particles of the second material on the exposed part of the front surface.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Per the claim language, the structure of the system comprises the detector and its components and a processing unit.  The remaining language pertains to function.
Claim 20:   Kaufmann teaches (Fig. 1) the cathode region is formed by a material chosen from among: silicon carbide, gallium nitride, silicon, or gallium aluminum nitride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al., "Characterization of a SiC MIS Schottky diode as RBS particle detector," Journal of Instrumentation 13( P02017):1-13, 2018 (15 pages). as applied to claim 1 above, and further in view of Mazzillo et al. (US PGPub 2016/0349108)
Regarding claim 9, as described above, Kaufmann substantially reads on the invention as claimed, except Kaufmann does not teach the anode structure is made of nickel silicide.  Mazzillo teaches a detection device with an anode made of NiSi.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element (Ni) for another known element (NiSi) resulting in the predictable result of forming an anode in a detection element (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814